Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-13 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/02/2021.
Applicant's election with traverse of the restriction requirement in the reply filed on 8/02/2021 is acknowledged.  The traversal is on the ground(s) that the lack of unity did not follow the previous lack of unity determination. Although the United States has ratified the PCT, a previous international search report and/or written opinion are not binding. Per MPEP 1893.03(d), “If the examiner finds that a national stage application lacks unity of invention under § 1.475, the examiner may in an Office action require the applicant in the response to that action to elect the invention to which the claims shall be restricted. Such requirement may be made before any action on the merits but may be made at any time before the final action at the discretion of the examiner” (emphasis added). The applicant elected Group 1, a method of analyzing a subject for prostate cancer-associated markers.
The traversal of the restriction is also on the ground(s) that Fodor does not teach or suggest the invention of claim 1. This is not found persuasive because Fodor necessarily teaches a binding body for rs138213197 and rs2278911 (claim 11) (Requirement for Restriction, Page . 
The requirement is still deemed proper and is therefore made FINAL.
Applicant's election with traverse of the election requirement in the reply filed on 8/02/2021 is acknowledged.  However, the traversal of the species of “at least one additional prostate cancer-associated markers” is moot, as the election is withdrawn because claim 1 is free of the prior art.

Status of the Claims
Claims 1-20 are pending. Claims 11-13 and 19-20 are withdrawn, as they are directed towards a non-elected invention. Claims 1-10 and 14-18 are under examination.


Improper Markush Rejection
Claim 9 is rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when claims contain an improper grouping of alternatively useable species. See In re Harnisch, 631 F. 2d 716, 719-20 (CCPA 1980)
The MPEP 803.02 provides guidance on the analysis of a proper Markush group. Regarding Markush groups in method claims, MPEP 2173.05(h) states: "However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one 
In the instant case, the markers do not share any common structural element that is essential to the asserted utility of being associated with prostate cancer. The different elements are composed of both nucleic and amino acids. The nucleic acids are from different parts of the human genome and are composed of different nucleic acids, which encode structurally and functionally different proteins. The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with prostate cancer. Likewise, the fact that the protein markers comprise amino acids per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a protein alone is not essential to the common activity of being correlated with prostate cancer. Additionally, it appears that some markers are directed towards altered expression (prostate specific antigen), but others are directed towards individual SNPs. Furthermore, it is not clear from their very nature or from the prior art that the members possess a common property mainly responsible for their function in the claimed relationship. Thus, when considering the different markers recited in the alternative, as recited in the rejected claim, there does not appear to be any common structure related to the function of the markers in the claims.
Following this analysis, claim 9 is rejected as containing an improper Markush grouping.

	
Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claims 1-10 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This includes a new matter rejection.
Claim 1 has been amended to recite “signaling a presence of at least one HOXB13 rs138213197 T allele and at least one CIP2A rs2278911 T allele”. The specification has been thoroughly reviewed but does not appear to provide support for “signaling a presence” as recited.  The specification teaches detecting a presence of the alleles by genotyping the alleles (page 25, line 4-page 26, line 10). The specification also states that allelic discrimination assays may be used to detect the genotype. The specification also states that the genotype may also be determined using an oligonucleotide specific probe to the allele, by hybridization to a probe, and an allele-specific amplification reaction, sequencing, microarrays, mass spectrometry, and other 
Claims 2-10 and 14-18 inherit the deficiencies of claim 1. 
Claim 9 also fails to comply with the written description requirement because the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 9 is directed to a method involving detecting one or more additional prostate cancer-associated markers with any structurally undefined marker.
Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

In the case of instant claim 9, the functionality of identifying a marker capable of association with prostate cancer is a critical feature of the claimed methods.
Although the skilled artisan may be capable of identifying a genetic polymorphism (e.g. other genetic polymorphisms), transcription factor, gene, gene product, protein, or “other prostate cancer-associated genetic markers”, for example, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify 

This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that: "Although there is often significant overlap" between the enablement and written description requirements, "they are nonetheless independent of each other." University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An "invention may be enabled even though it has not been described." Id. Such is the situation here. Therefore, we find Appellants did not describe the invention sufficiently to show they had possession of the claimed genus of “prostate cancer-associated markers”. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) ("invention is, for purposes of the 'written description' inquiry, whatever is now claimed").

The specification states that prostate cancer-associated biomarkers include total prostate specific antigen (tPSA), free prostate specific antigen (fPSA), intact prostate specific antigen (iPSA), proPSA, human kallikrein 2 (hK2), microseminoprotein-beta (MSMB), and macrophage inhibitory cytokine-1 (MIC 1  total prostate specific antigen (tPSA), free prostate specific antigen (fPSA), intact prostate specific antigen (iPSA), and proPSA, which may be detected from the blood (page 18, lines 2-6). The specification also states that “non-limiting examples of prostate cancer-associated biomarkers suitable for being tested from urine include prostate cancer antigen 3 (PCA3) and TMPRSS2-ERG gene fusion product, while ERG is a non-limiting example of prostate cancer-associated tissue markers that may be detected by immunohistochemistry. The present method may also be used in combination with testing for any further, e.g. future or 
Claim 9 recites many different sub-genera of possible prostate-cancer-associated genetic markers. For example, the claim recites “gene regulating factors such as eQTLs, transcription factors, enhancers, and methylation marks”. Vaquerizas (Vaquerizas et al. (2009) Nature Rev Genetics 10: pp. 252) teaches that transcription factors control gene expression, but less than 30% of transcription factors have a known regulatory function (abstract). Vaquerizas also teaches that there are at least 1,391 sequence-specific DNA-binding transcription factors for the human genome (abstract). Therefore, the teachings of Vaquerizas indicate that not ALL transcription factors are associated with prostate cancer.
Lovkvist (Lovkvist et al. (2016) Nucleic Acids Res. 44(11): pp. 5123-5124) teaches that there are 28 million CpG sites in the human genome that occur on average every 1/100 bp across the genome and the sites are predominantly methylated (abstract, page 5124, col. 1, second full para). However, Lovkvist does not indicate all of these approximately 28 million methylation marks may be associated with prostate cancer.


The claims encompass genera of structurally undefined “markers” which require a specific functionality. However, the specification fails to teach how to distinguish members of the claimed genera of “markers” which possess the claimed functionality from non-members.
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.) In the instant case, the specification fails to teach the necessary common attributes or features of the genus of encompassed nucleic acids and polymorphisms in view of the species disclosed. As such, one of skill in the art would not recognize that applicant was in possession of the genus of prostate-associated markers encompassed by the broadly claimed invention.
Further, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 
Thus considering the breadth of the prostate-associated markers required by the claimed methods, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims appear to contain grammatical and idiomatic errors. For example, regarding claim 1, “signaling a presence” is indefinite. The scope of “signaling a presence” is not a term of 
	Claims 2-10 and 14-18 inherit the deficiencies of claim 1.

	Regarding claim 1, “subject derived sample” is indefinite. It is unclear if the sample has been modified in vitro to develop into prostate cancer or has been taken from a prostate cancer patient.
	The applicant is encouraged to amend “subject derived sample” to a “subject’s sample”, or an appropriate equivalent.
	Claims 2-10 and 14-18 inherit the deficiencies of claim 1.

Regarding claim 3, 4, 14, and 15, a “subject derived sample has relation to” is indefinite. It is unclear if the sample has been modified in vitro to develop conditions similar to a patient characteristic (benign prostate hyperplasia” or “Caucasian”), has been taken from a prostate cancer patient, or if the claim intends to mean that the practitioner determines whether the subject had been diagnosed with benign prostate hyperplasia at an earlier time point (claims 3 and 14) or determines whether the subject was a Caucasian male (claims 14 and 15) or related to a Caucasian male. Furthermore, the degree of “relation” is unclear in this latter context.  The specification does not define the term.
	Claims 15-18 depend from claim 14, so they inherit the deficiencies of the claim.

Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Claim 9 recites “gene regulating factors such as eQTLs, transcription factors, enhancers, and methylation marks”.  See MPEP § 2173.05(d).

	
Claim Rejections-35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”). 

Claims Analysis:
Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test).  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites methods of testing a subject derived sample and signaling a presence of at least one rs2278911 allele and at least one rs138213197 allele as a cancer marker for increased subject risk of having or developing prostate cancer. However, the relationship between the presence of an rs2278911 and rs138213197 allele and prostate cancer is a law of nature, as indicated in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012) (MPEP 2106.04(b)). Furthermore, “determining whether said subject derived sample” has relation to a Caucasian male (claims 4 and 15) or earlier diagnosis of benign 
The next step involves determining if there are any steps or elements that integrate the JE’s into a practical application.  

In the instant situation, the step of “testing a subject derived sample” (claim 1) is a mere data gathering step. Likewise, the step of “signaling a presence” of at least one T allele for both rs138213197 and rs2278911 is a mere data gathering step. The step of “determining whether said subject derived sample” has relation to a Caucasian male (claims 4 and 15) or earlier diagnosis of benign prostate hyperplasia (claims 3 and 14) is an abstract idea because it can occur entirely within the mind. The step is also a mere data gathering step. Likewise determining risk, diagnosing, prognosing, stratifying, and population screening based on the presence of alleles are abstract ideas because they can occur entirely within the mind (claims 5 and 16). Additionally, detecting additional prostate cancer-associated markers and one or more clinical variables are both mere data gathering and are well-understood, routine, and conventional. Per MPEP 2106.05(d)(II), determining the level of a biomarker in blood, using PCR to amplify and detect DNA, hybridizing a gene probe, analyzing DNA to detect allelic variants, and amplifying and sequencing nucleic acids are all well-understood, routine, and conventional. The step of detecting clinical variables is also an abstract idea because it may occur entirely within the mind and is also managing human interaction. Per MPEP 2106.04(a)(2), the mental process a 

The claims are then analyzed to determine if they recite an element or step that are sufficiently more than the judicial exception.  In the instant situation, the step of “testing a subject derived sample” (claim 1) is a mere data gathering step. Likewise, the step of “signaling a presence” of at least one T allele for both rs138213197 and rs2278911 is a mere data gathering step. The step of “determining whether said subject derived sample” has relation to a Caucasian male (claims 4 and 15) or earlier diagnosis of benign prostate hyperplasia (claims 3 and 14) is an abstract idea because it can occur entirely within the mind. The step is also a mere data gathering step. Likewise determining risk, diagnosing, prognosing, stratifying, and population screening based on the presence of alleles are abstract ideas because they can occur entirely within the mind (claims 5 and 16). Additionally, detecting additional prostate cancer-associated markers and one or more clinical variables are both mere data gathering and are well-understood, routine, and conventional. Per MPEP 2106.05(d)(II), determining the level of a biomarker in blood, using PCR to amplify and detect DNA, hybridizing a gene probe, analyzing DNA to detect allelic variants, and amplifying and sequencing nucleic acids are all well-understood, routine, and conventional. The step of detecting clinical variables is also an abstract idea because it may occur entirely within the mind and is also merely managing human interaction. Per MPEP 2106.04(a)(2), the mental process a physician follows when testing a patient is managing human 
Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as “diagnosing”, “predicting”, or “determining” merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of 
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena and abstract ideas exist.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
                Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.     
	

Conclusions
Claims 1-10 and 14-18 are rejected. 
Claims 11-13 and 19-20 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634